In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00013-CR



           ERIK MANUEL PEREZ, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 276th District Court
                Marion County, Texas
                Trial Court No. F14949




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                     MEMORANDUM OPINION

           In June 2021, Erik Manuel Perez, pursuant to a plea agreement, pled guilty to burglary of

a habitation1 and was placed on deferred adjudication community supervision for a period of

seven years. In October 2021, the State moved to revoke Perez’s community supervision and to

proceed to an adjudication of his guilt, alleging five violations of Perez’s community

supervision. Perez pled true to three of the allegations and, after an evidentiary hearing, the trial

court granted the State’s motion. Perez received a sentence of twenty years’ incarceration.

           Perez appeals his adjudication and sentence.

           Appointed counsel filed an Anders brief. See Anders v. California, 386 U.S. 738, 744

(1967); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). In Anders, the United

States Supreme Court recognized that counsel, though appointed to represent the appellant in an

appeal from a criminal conviction, has no duty to pursue a frivolous matter on appeal. Anders,

386 U.S. at 744. By letter, counsel informed Perez of his rights to review the record and file a

pro se response. This Court mailed Perez copies of the clerk’s and reporter’s records and

notified him that any pro se response was due on or before July 5, 2022; he filed his pro se

response on August 8, 2022. The State filed a brief on September 13, 2022. On that same date,

this Court set the case for submission on the briefs, to occur on October 4, 2022, and notified

Perez of the submission date.




1
    See TEX. PENAL CODE ANN. § 30.02(c)(2).
                                                   2
         After a thorough review of the record, counsel in this case concluded that there were no

non-frivolous issues in Perez’s appeal.2 Counsel’s brief meets the requirements of Anders by

presenting a professional evaluation of the record that demonstrates why there are no arguable

grounds to be advanced. We conclude that counsel performed the duties required of appointed

counsel. See Anders, 386 U.S. at 744; see also Kelly v. State, 436 S.W.3d 313, 319–20 (Tex.

Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

         When faced with an Anders brief and a later pro se response is filed, a court of appeals

has two choices: it may determine that the appeal is wholly frivolous and issue an opinion

explaining that it reviewed the record and found no reversible error or it may determine that

arguable grounds for appeal exist and remand the cause to the trial court so that new counsel may

be appointed to brief the issues. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005). In the latter instance, “only after the issues have been briefed by new counsel may the

court of appeals address the merits of any issues raised.” Id. (quoting Anders, 386 U.S. at 744).

If the court of appeals were to review the case and issue an opinion that addressed and rejected

the merits raised in a pro se response to an Anders brief, then appellant would be deprived of the

meaningful assistance of counsel. Id. at 827. We have reviewed the pro se response filed by

Perez and appellee’s brief and find no reason to remand this case for appointment of new

counsel.




2
 Counsel’s brief concludes that “no abuse of the trial count’s [sic] discretion occurred.” This is not the sole issue in
an Anders review. Nonetheless, the stated issues and discussion in the brief satisfy the requirements for an Anders
review.
                                                           3
         We must, “after a full examination of all the proceedings . . . decide whether the case is

wholly frivolous.” Anders, 386 U.S. at 744; see Penson v. Ohio, 488 U.S. 75, 82–83 (1988);

accord Stafford v. State, 813 S.W.2d 503, 509–11 (Tex. Crim. App. 1991). An appeal is “wholly

frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy v. Court of

Appeals, 486 U.S. 429, 439 n.10 (1988). Based on our independent review of the entire record in

this appeal, we conclude that the appeal is wholly frivolous. In the Anders context, once we

determine that the appeal is without merit, we must affirm the trial court’s judgment.

         Further, we find that Perez’s counsel substantially complied with the requirements of

Anders and Kelly. Therefore, we grant counsel’s motion to withdraw. See Anders, 386 U.S. at

744; Kelly, 436 S.W.3d at 318–20.

         Should appellant desire to seek further review of this case by the Texas Court of Criminal

Appeals, appellant must either retain an attorney to file a petition for discretionary review or file

a pro se petition for discretionary review.3 Any petition for discretionary review (1) must be

filed within thirty days from either the date of this opinion or the date on which the last timely

motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must be filed with

the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX.

R. APP. P. 68.4.




3
 While an appellant has a right to file a petition for discretionary review with the Court of Criminal Appeals, review
is not a matter of right. See TEX. R. APP. P. 66.2; TEX. CONST. art. V, § 5(b).
                                                          4
      We affirm the judgment of the trial court.



                                               Charles van Cleef
                                               Justice

Date Submitted:      October 4, 2022
Date Decided:        October 7, 2022

Do Not Publish




                                               5